               Case 13-12945-MFW               Doc 1237       Filed 09/15/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                             )    Chapter 7
                                                       )
    GLOBAL AVIATION HOLDINGS,                          )    Case No. 13-12945 (MFW)
    INC., et al.,1                                     )
                                                       )    Jointly Administered
                       Debtors.                        )
                                                            Re: Docket No. 1235


      ORDER GRANTING EIGHTH INTERIM (NON-CONTINGENT FEE MATTERS)
           APPLICATION FOR COMPENSATION AND REIMBURSEMENT
            OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
          THE PERIOD FROM JANUARY 1, 2021 THROUGH JULY 31, 2021

                 Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned cases, filed an Eighth Interim (non-contingent fee matters)

application for allowance of compensation and reimbursement of expenses for January 1, 2021

through July 31, 2021 (the “Eighth Interim Application”). The Court has reviewed the Eighth

Interim Application and finds that: (a) the Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; (b) notice of the Eighth Interim Application, and any hearing on the

Eighth Interim Application, was adequate under the circumstances; and (c) all persons with

standing have been afforded the opportunity to be heard on the Eighth Interim Application.

Accordingly, it is hereby




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Global Aviation Holdings, Inc. (2196); Global Shared Services, Inc. (1692); New ATA Acquisition Inc. (1985);
New ATA Investment Inc. (2109); North American Airlines, Inc. (8792); World Air Holdings, Inc. (1036); and
World Airways, Inc. (8276). The Debtors’ former corporate address was 101 World Drive, Peachtree City, Georgia
30269.


DOCS_DE:235745.1 31267/001
               Case 13-12945-MFW       Doc 1237      Filed 09/15/21   Page 2 of 2




                 ORDERED that the Eighth Interim Application is GRANTED, on an interim

basis. Fees in the amount of $41,696.50, and costs in the amount of $2,769.15, are allowed on

an interim basis. The Chapter 7 Trustee in the above cases shall pay to PSZ&J the sum of

$41,696.50 as compensation and $2,769.15 as reimbursement of expenses, for a total of

$44,465.65 for services rendered and disbursements incurred by PSZ&J for the period January 1,

2021 through July 31, 2021.




Dated: September 15th, 2021                        MARY F. WALRATH
Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE

DOCS_DE:235745.1 31267/001                     2
